RECOMMENDED FOR PUBLICATION
                                       Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                              File Name: 21a0144p.06

                        UNITED STATES COURT OF APPEALS
                                          FOR THE SIXTH CIRCUIT



GUN OWNERS OF AMERICA, INC.; GUN OWNERS                             ┐
FOUNDATION; VIRGINIA CITIZENS DEFENSE LEAGUE;                       │
MATT WATKINS; TIM HARMSEN; RACHEL MALONE,                           │
                            Plaintiffs-Appellants,                  │
                                                                    │
                                                                     >        No. 19-1298
GUN OWNERS OF CALIFORNIA, INC.,                                     │
                                                       Movant,      │
                                                                    │
                                                                    │
          v.                                                        │
                                                                    │
MERRICK B. GARLAND, in his official capacity as                     │
Attorney General of the United States; UNITED STATES                │
DEPARTMENT OF JUSTICE; BUREAU OF ALCOHOL,                           │
TOBACCO, FIREARMS AND EXPLOSIVES; MARVIN G.                         │
RICHARDSON, in his official capacity as Acting                      │
Director, Bureau of Alcohol, Tobacco, Firearms, and                 │
Explosives,                                                         │
                                                                    │
                               Defendants-Appellees.
                                                                    │
                                                                    ┘

                                     On Petition for Rehearing En Banc
      United States District Court for the Western District of Michigan at Grand Rapids.
                  No. 1:18-cv-01429—Paul Lewis Maloney, District Judge.

                                      Decided and Filed: June 25, 2021

      Before: SUTTON, Chief Judge; MOORE, COLE, CLAY, GIBBONS, GRIFFIN,
            KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR, BUSH,
                     LARSEN, NALBANDIAN and MURPHY.*




      *
          Judge Readler recused himself from participation in this case.
 No. 19-1298           Gun Owners of Am., Inc., et al. v. Garland, et al.                  Page 2


                                       _________________

                                             ORDER
                                       _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.

       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed, and this case is restored to the docket as a pending appeal.

       The Clerk will direct the parties to file supplemental briefs and will schedule this case for
oral argument as soon as possible.

                                              ENTERED BY ORDER OF THE COURT




                                              __________________________________
                                              Deborah S. Hunt, Clerk